Smith, J.
1. “ While the municipal court of Atlanta has jurisdiction of suits involving larger amounts than those formerly within the jurisdiction of the justice’s courts, the procedure in the municipal court of Atlanta, so far as the necessity for pleadings is concerned, does not differ from that of the justice’s courts.” Walker v. Cliff Drug Co., 23 Ga. App. 722 (2) (99 S. E. 392). The demurrer to the petition as amended was therefore properly overruled.
2. It appears that, just before the arrival of a passenger-train at the terminus in Atlanta, the porter of the parlor-ear attached to the train proceeded, in pursuance of a general custom, to collect up and carry out the unchecked baggage of the occupants of the parlor-car, including on this occasion that of the plaintiff, for the purpose of depositing the baggage, immediately upon the car’s arrival at its destination, out on the platform of the station, to be thereafter identified and claimed by the respective owners as they would alight from the car. No contention is made here that the servant was not acting within the scope of his employment. Held: An occupant and patron of a Pullman or parlor car has the right to assume that the company maintaining that service will exercise ordinary care in protecting his baggage, and in the performance of its duties will do no act. which would subject the same to unreasonable or unnecessary hazard. Pullman’s Palace Car Co. v. Harvey, 101 Ga. 733 (28 S. E. 989). Thus it became a question of fact, to be determined by the judge of the municipal court trying the case without a jury, as to whether or not the porter, the servant of the defendant company, was in the exercise of ordinary care in handling the baggage of the plaintiff, or whether he was negligent in this particular. This question of fact was determined against the defendant, and the judge of the superior court, on certiorari, sustained the finding of the trial magistrate; and therefore the judgment will not be interfered with by this court.

Judgment affirmed.


Stephens, J., concurs. Jenkins, P. J., concurs specially.

Brewsler, Howell & Heyman, Hugh Howell, for plaintiff in error.
Moore & Pomeroy, Coles & Savage, contra.